        Case 6:18-cv-00550-MK          Document 25-2      Filed 02/08/19   Page 1 of 12




JANE VETTO, OSB #914564
Marion County Counsel
j vetto@co.marion.or.us
JOE MILLER, OSB #160851
Assistant Legal Counsel
j cmiller@co .marion. or.us
P.O. Box 14500
Salem, OR 97309
Telephone: (503) 588-5220
 Of Attorneys for Marion County, Third Party


                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION

LARISSA WHITE, ) Civil No. 6:18-cv-00550-MK
                                                      )
                                          ) DECLARATION OF COUNSEL
                       Plaintiff, ) IN SUPPORT OF MOTION TO QUASH
                                                      )
               V.                           )
                                                      )
CITY OF TURNER POLICE CHIEF DON )
TAYLOR; by and through the CITY OF )
TURNER POLICE DEPARTMENT, a political )
Subdivision of TURNER, OREGON, )
                                                      )
                       Defendants. )



I, Joseph C. Miller Jr., hereby declare as follows:


     1. I am employed as an Assistant Legal Counsel for Marion County.


    2. I am representing the Marion County Sheriffs Office in this matter, as the Marion County


       Sheriffs Office is the custodian of records that are subject to the Subpoena Dnces Tecnm


       issued by Plaintiff on Januaiy 25, 2019.




1 - DECLARATION OF COUNSEL (Case No. 6:18-cv-00550-MK)
                                                                                             e^Ct- (?z
                                                                                       ^ M<?fto»i -t-e?
                                                                                           (^Uc^V
                                                                                       ^'•(S'cv-wssro'wd
         Case 6:18-cv-00550-MK          Document 25-2        Filed 02/08/19        Page 2 of 12




       3. Prior to the issuance of this subpoena. Counsel for Plaintiff, Daniel Thenell, and I


          discussed the information that he was seeking from the Marion County Sheriffs Office


          during a phone call on January 23,2019.


       4. While we disagreed on the production of certain documents from the Marion County


         District Attorney's office, we had agreed on documents to be provided by the Marion


          County Sheriffs Office.

       5. Mr. Thenell provided me with an email later that evening on January 23, 2019 outlining


         that he was seeking:


                 a. Documents that relate to a professional standards investigation involving


                     MCSO Deputy Chris White, spouse of Plaintiff, related to a complaint made

                     by the City of Turner or Turner Police Dept,


                 b. Any documents related to Plaintiff and her employment with Turner PD, and


                 c. Any documents related to Plaintiff applying for a j ob with the Marion County


                     Sheriff s Office. End 01.


       6. The Subpoena Dnces Tecnm issued by Plaintiff requested records that exceeded the scope


         of the records discussed in our phone call on Januaiy 23, 2019 and recorded by email.


         End 01.


       7. On Februaiy 7, 2019 I attempted to clarify the scope of the subpoena and did not receive a


         responsive answer. End 02 Pgs. 5-6.


       8. On February 8, 2019 I attempted to clarify the scope of the subpoena and did not receive a


         responsive answer. Id. At Pg. 1.


       9. I have attempted to address these issues with Mr. Thenell to no avail.


////

2 - DECLARATION OF COUNSEL (Case No. 6:18-cv-00550-MK)
      Case 6:18-cv-00550-MK        Document 25-2         Filed 02/08/19   Page 3 of 12




I hereby declare that the above statement is true to the best of my knowledge and belief,
and that I understand it is made for use as evidence in court and subject to penalty for
perjury.

                   , th
       DATED this 8tn   day of February, 2019




                                                                  /V7..c/C't^/
                                                                  /   L-

                                                Yoe Miller, OSB# 160851
                                                Assistant Legal Counsel, Marion County



Enclosures
1. Email Correspondence dated 01.23.2019
2. Email Correspondence dated 02.07.2019 & 02.08.2019




3 - DECLARATION OF COUNSEL (Case No. 6:18-cv-00550-MK)
                  Case 6:18-cv-00550-MK                                                 Document 25-2                                  Filed 02/08/19                     Page 4 of 12

 From: Dan Thenell <dan@thenelllawgroup.com>

To: Joseph Miller <JCMiller@co.marion.or.us>

CC: Emerson Lenon <emerson@thenelllawgroup.com>, Laura Pride <Iaura@thenelllawgroup.com>, Brenda May <brenda@thenelllawgroup.com>

 Date: 1/23/2019 9:13 PM
Subject: RE: US District Court Case No. 6:18-cv-00550-MK White v. City of Turner-Conferral on Subpoenas



Joe:


Thank you for the call today.


      1. I am looking for any documents in possession of the Marion County Sheriff's Office, not just with Lt. Hunter, that relate to Chris White's
         IA started by the complaint from Turner and any documents related to Lacey White and her employment with Turner. I also believe
         Lacey White applied for a job with Marion County, and believe our request encompasses those documents.
      2. We will serve Beglau a subpoena.
      3. As for Paige Clarkson and the Marion County DA's Office, I want all policies, procedures, manuals, training material and instructions
        related to investigating, reviewing, analyzing and placing an officer on a Brady List, Brady Index, or prohibited testimony list. I also all
        documents related to any peace officers on the brady list from any agency in Marion County. I do not want any documents related to
        DOC personnel, just city, county and state officers.


1 hope this helps.


Dan


Daniel E.TheneII
Partner
12909 SW 68th Parkway, Suite 290

Portland, Oregon 97223

0: (503) 372-6450
F:(503)372-6496
www.thenelllawgrouD.com




                                                  THENELL LAW GROUP, PC
                                          OliECON.". WASHINGTON * IDAHO* AI-\SKA *(.M.IF()KM.\* Nt:\AU.\

                                                                                                                                     'UtC(rl)-


             Thiietii^iiiiei^gcoiaycwuuipn^ilt?ed^doiCciifid?naluifO(iiiaiiMtnundediortIituie^fUieyet^titc'\\h«tiitiiaJ±'<k»iJ.I^^
             tf.f^3?,e is not the mtenrf&l tecipn-ni, cr ihc employee, 01 scent ii;?j?cn»Aie id tlchvet t! ty Uli inicnded tecipient, you src ticreby n£?une4 Aai sny
             dii^ininWon, diiUil-ytion or Cfipvin;; of thii ecnimuni^hon is strirtly FT<'hibi!i;d If you havt r<c<if.?d thr, comr.iu.nicauon in ttw, plM^i? r.Otir.' ui
             itninedntcly 31 SOJ-3^-6450, and dclstc Lhc original mci?asc. DciUovoE rctuiji any ciiiein^lccplcitoThcncll Ls'.vGrcup, PC, t25Q9&W6&±P;wiw3y.
             Suite WO. emlw.S. OR 9?.\'.l.




From: Joseph Miller <ICMil Ie r@co, marion.or.us>
Sent:Wednesday,January 23,2019 5:35 PM
To; Dan Thenell <dan@thenelllawgroup.com>
Subject: US District Court Case No. 6:18-cv-00550-MK White v. City of Turner- Conferral on Subpoenas


Mr. Thenell,


Thank you again for your phone call this evening. Please provide me with a more specific list of documents being sought from Lt. Hunter and I will be
happy to review and amend/withdraw the Motion to Quash as appropriate. I'm hopeful this will resolve Marion County's objections to the subpoena
duces tecum for Lt. Hunter. I agree that the Motion to Quash the subpoena duces tecum for Mr. Beglau is moot since you will be personally serving him
with a new subpoena.


Also, please provide me with a more specific list of documents being sought from Mr. Clarkson that way we can limit the issues on any motions
necessary.



Very Respectfully,




Joe Miller

Assistant Legal Counsel

Marion County Counsel

555 Court St. NE Ste 5242                                                                                                                                                                e'Aa- 0<
                                                                                                                                                                                         Oe<-l6uT«iA^»^>
                                                                                                                                                                                         Of- CjOUlr€,9.{

                                                                                                                                                                                    C'.^-c^^^e-^
                      Case 6:18-cv-00550-MK               Document 25-2                  Filed 02/08/19               Page 5 of 12

Salem, OR 97301

T: (503)588-5220

F: (503)373-4367



* * * CONHDENTIAUTY NOTICE * * *


This e-mail may contain information that is privileged, confidential, or otherwise exempt from disclosure under applicable law. If you are not the
addresses or it appears from the context or otherwise that you have received this e-mail in error, please advise me immediately by reply e-mail, keep
the contents confidential, and immediately delete the message and any attachments from your system.




:!!* !j! *!t I];* * It; * ;i! * St* * !|! *;!<<!

This msssage has been scanned fcr viius content by Symantec Anti-Vinjs, and is believed to be clean.
Vhises are often contained m attachments - Email with specific attachrent types are autoinatk^Ify deleted.
If you need to receive one of these attachments contact Marion County IT for assistance.
t!******************
               Case 6:18-cv-00550-MK                         Document 25-2                  Filed 02/08/19             Page 6 of 12

 From: Joseph Miller
 To: Dan Thenell <dan@thenelllawgroup.com >

 CC: MWebb@cisoregon.org; Steve Kraemer <skraemer@cisoregon.org>; AndrewD.Campbell <Andrew@heltzel.com>; Brenda May
          <brenda@thenelllawgroup.com>; Emerson Lenon <emerson@thenelllawgroup.com>; Laura Pride <laura@thenelllawgroup.com>

 Date: 2/8/2019 9:21 AM
 Subject: Re: US District Court Case N. 6:18-cv-00550-MKWhitev City of Turner- Marion County Subpoenas



Mr.Thenell,


If you want to depose Ms. Clarkson on the facts of this case you will need to either issue a notice of deposition to Ms. Clarkson or to DOJ. Our
office got involved in this matter because a records subpoena was issued and needed a response, any issues regarding prosecutorial functions are
represented by DOJ.. In effort to avoid undue delay I will reach out to DOJ to help get them up to speed. I received the certified mail receipt for the
response to your records subpoena this morning, if there are any issues with the response to the records subpoena I can still assist with those.


Regarding Lt. Hunter, I submitted a Motion to Quash on the records subpoena and I have not withdrawn that Motion, despite my attempts to clarify
and narrow the request in an effort to withdraw the Motion. Our office would represent Lt. Hunter at a deposition regarding this matter so I can
schedule a deposition date for Mr. Hunter. Since I anticipate that the scope of records requested from Lt. Hunter will eventually be narrowed, we will
continue to retrieve records responsive to Lt. Hunter's first hand knowledge of the PSI for Deputy White, correspondence with or regarding the
Plaintiff, and correspondence with Turner officials in order to avoid undue delays. Again, please let me know if you are agreeable to the stipulations
outlined in the Draft Notice of Withdrawal of Motion to Quash sent to you on January


If you have dates already scheduled for other depositions in this matter, please let me know and I will do everything I can to ensure that Lt. Hunter and
someone from my office is available on one of those dates. We can then have a notice of deposition sent to Lt. Hunter for that date. As a courtesy to
the other counsels who have been included on this I want to make sure it is clear that Ms. Clarkson and Lt. Hunter will not be attending any deposition
on Monday 2/11/2019.


I have also not received a response regarding the Subpoena Duces Tecum issued to the Marion County Sheriffs Office Custodian of Record. Again,
Exhibit A to your subpoena is overly broad, unduly burdensome, and gave an unreasonable response time based on the breadth of what was
requested. If you are willing to agree that the Subpoena should be limited to the following topics (that we discussed via phone call and email on
January 23):

    • Documents related to the IA for Deputy White (initiated by complaint from Turner),
    • Any documents related to Plaintiff and her employment with Turner, and
    • Any documents regarding a job application Plaintiff submitted with Marion County,

then I can have those records produced in the next 14 days. If I do not receive am affirmative response to Marion County's request to narrow the
records subpoena issued to the Marion County Sheriffs Office Custodian of Record by 2 p.m. today (2/8/19) then I will have no choice but to file
an Motion to Quash.


Please let me know any dates in which you would like to schedule a deposition for Lt. Hunter and I will do my best to make that work.


Very Respectfully,


Joe Miller
Assistant Legal Counsel
Marion County Counsel
555 Court St. NE Ste 5242
Salem, OR 97301
T: (503)588-5220
F: (503)373-4367

* * * CONRDENTIAUTY NOTICE * * *


This e-mail may contain information that is privileged, confidential, or otherwise exempt from disclosure under applicable law. If you are not the
addressee or it appears from the context or otherwise that you have received this e-mail in error, please advise me immediately by reply e-mail, keep
the contents confidential, and immediately delete the message and any attachments from your system.




»> DanThenell <dan@thenelllawgroup.com> 2/7/20194:16 PM »>
When you and I talked, I told you I would be deposing both. I am not going to cancel based on your technicality argument. You can involve the Court
if you see fit or you can figure out how to make Monday work.


Daniel E.Thenell
Partner
12909 SW 68th Parkway. Suite 290
Portland. Oregon 97223
0: (5031372-6450
F: (5031372-6496
dan(5)thenelllawerojJD.com
www.thenelllawerouD.com



This email message may contain privileged and/or confidential information intended for the use of the person to whom it is
addressed. If the readerofthis message is not the intended recipient, or the employee, or agent responsible to deliver it to the ^ j; fJ^J^g^ •
intended recipient, you are hereby notifiedthat any dissemination, distribution or copying of this communication is strictly
                                                                                                                                                     *C-(c^-<^-2»^

                                                                                                                                             l^^se/
                                                                                                                                          [€:is: cv-e®ss®-nid
             Case 6:18-cv-00550-MK                        Document 25-2                  Filed 02/08/19               Page 7 of 12

prohibited. If you have received this communication in error, oleasenotifv us immediately at 503-372-6450. and delete the original
message. Destroy or return any original copies to Thenell Law Group, PC, 12909 SW 68th-Parkway. Suite 320. Portland. OR 97223.


On Feb 7, 2019, at 3:43 PM, Joseph ^4iller <JCMiller(aco.marion.or.us> wrote:



      Mr, Thenell,


      Regarding Records Subpoenas ofCIarkson and Hunter


      FRCP 30(b) Notice of the Deposition; Other Formal Requirements:
      (3) Method of Recording.
         (a) Method Stated in Notice. The party who notices the deposition must in the notice state the method of recording the testimony.


      FRCP 45(a)(l) Form and Contents.
                      (B) Command to Attend Deposition—Notice of the Recording Method. A subpoena commanding attendance at a
      deposition must state the method
                           for recording the testimony.


      Your records subpoena did not contain the required method of recording notice required in a notice of deposition, hence why we were
      under the impression that you were utilizing a Subpoena Duces Tecum to obtain records and not as notice of a oral
      deposition/perpetuation deposition. Your cover letter only mentioned production of documents and a production date, nothing
      regarding a deposition. Additionally the heading of the subpoena stated "Subpoena Duces Tecum," not "Plaintiff's Notice of Deposition,'
      "Subpoena To Testify At A Deposition," or similar heading indicating the intent of issuance was to depose the person issued the
      subpoena. In an email exchange on January 24,2019 I sought clarification on this issue and affirmed the County's understanding that
      these subpoenas were for production of records, that references to deposition were for authenticity that could be addressed via
      affidavit, and that depositions regarding the facts of this case would occur at a future time. I never received a response to this email.


      Regarding Subpoena Duces Tecum Issued to MCSO Custodian


      The Subpoena Duces Tecum issued to the MCSO Custodian of Record used the same broad "any and all" language that drew my
      objection in the records subpoena issued to Lt. Hunter. After our phone call on January 23, 2019 you emailed me and stated you were
      looking for records regarding:

          • Documents related to the IA for Deputy White (initiated by complaint from Turner)
          • Any documents related to Plaintiff and her employment with Turner
          • Any documents regarding a job application Plaintiff submitted with Marion County.

      While those requests are relatively narrow and will be less burdensome to produce, Exhibit A to the records subpoena you issued after
      our conversation renewed the same overly broad "any and all" documents relating to Larissa White, DonTaylor, Turner PD, etc. If you
      are an agreement the records you are seeking are what you recapped to me on January 23, 2019 then I do not have any objections and
      would like schedule a new production date. If your request is broader than what was recapped on January 23,2019, please let me
      know. Again, I want to avoid unnecessary Motions to Quash.


      Very Respectfully,


      Joe Miller
      Assistant Legal Counsel
      Marion County Counsel
      555 Court St. NESte 5242
      Salem, OR 97301
      T: (503)588-5220
      F: (503)373-4367

      * * * CONFIDENTIALITY NOTICE * * *


      This e-mail may contain information that is privileged, confidential, or otherwise exempt from disclosure under applicable law. If you are
      not the addressee or it appears from the context or otherwise that you have received this e-mail in error, please advise me immediately
      by reply e-mail, keep the contents confidential, and immediately delete the message and any attachments from your system.




      >» DanThenell <dan(athenelllawarouD.com> 2/7/2019 12:56 PM »>
      You continue to tell me my subpoenas did not have the required notices. Please respond back with what you notice you allege
      was required. I will then decide whether appearance Monday will be excused. We scheduled a full day of depositions with
      opposing counsel and to have this objection to appearance raised this late is very disruptive to my calendar and potentially to the
      case schedule.


      Additionally, I need you to reply back to all in this message what you propose for narrowing on document subpoenas.


      Daniel E.Thenell
      Partner
      12909 SW 68th Parkway, Suite 290
      Portland, Oregon 97223
      0: (503) 372-6450
      F: (S03) 372-6496
       Case 6:18-cv-00550-MK                         Document 25-2                  Filed 02/08/19              Page 8 of 12

www.th enel 11 a wg.rouB^o m


<[MAGE.jpeg>




From: Joseph Mil ler<ICMil I er(5)co.marion.or.us>
Sent: Thursday, February 07, 2019 12:12 PM
To: Dan Thenell <dan(SthenelllaweroUD.com>
Cc: Steve Kraemer<skraemer(5)dsoreeon.ore>;AndrewD.Campbell <Andrew(a)Heltzel.com>: ivettoOmarion.or.us: Brenda May
<brenda(®thenelllaweroUD.com>; Emerson Lenon <emerson(athenelllaweroup.com>; Laura Pride <lauxa<5'thenelllawKrQup.com>
Subject: RE: US District Court Case N. 6:18-cv-00550-MK White v City of Turner- Marion County Subpoenas


Mr. Thenel],


Your subpoena was understood to be a Subpoena Duces Tecum issued pursuant to FRCP 45 for production of documents and that any
deposition was: 1) for the authentication of documents and 2) could be resolved by providing the records with an affidavit of the person
producing the records. Your records subpoena did not contain the notice requirements required by FRCP 45(a)(B) or FRCP 30(b)(3)(a),
which led to me to believe your records subpoena was for the production of documents and not a notice of deposition regarding the
facts of White v. City of Turner. I attempted to clarify this in my email of January 29,2019.


Since you are seeking to depose Ms. Clarkson, in her prosecutorial role, to testify regarding the facts of White v. City of Turner instead
of obtaining records, please issue a new subpoena/notice of deposition to Ms. Clarkson so that she can obtain representation through
the Oregon Dept. of Justice.


Regarding the records subpoena for Lt. Hunter, a new date will be needed. We also need to resolve the stipulations that we discussed
on January 23, 2019 and the Notice of Withdrawal recording the stipulations that I sent you on January 29,2013 via email. If we can
clarify the stipulations, then I can withdraw the previously filed Motion to Quash, and we can schedule a new production of documents
date and deposition date.


Also, please let me know your position on clarifying the Subpoena Duces Tecum for production of documents issued to Marion County
Sheriff's Office Custodian of Record as discussed in my email this morning. I would prefer to avoid filing a Motion to Quash on this
subpoena and believe that the scope of the subpoena can be narrowed.


Very Respectfully,




Joe N4iller

Assistant Legal Counsel

Marion County Counsel

555 Court St. NE Ste 5242

Salem, OR 97301

T: (503)588-5220
F: (503)373-4367


* * * CONFIDENTIALITY NOTICE * * *


This e-mail may contain information that is privileged, confidential, or otherwise exempt from disclosure under applicable law. If you are
not the addresses or it appears from the context or otherwise that you have received this e-mail in error, please advise me immediately
by reply e-mail, keep the contents confidential, and immediately delete the message and any attachments from your system.




>» DanThenell <dan(athenelllawarouD.com> 2/7/2019 10:54 AM »>
Mr. Miller:


I am growing frustrated with your tone and lack of understanding of federal rules of civil procedure. Rule 30. Depositions by Oral
Examination states as follows:


(a) When a Deposition May Be Taken.
(1) Without Leave. A party may, by oral questions, depose any person, including a party, without leave of court except as provided
in Rule 30(a)(2). The deponent's attendance may be compelled by subpoena under Rule 45


This is the exact procedure we followed. Read the local rules and federal civil rules 30 and 45. Ms. Clarkson and Lt. Hunterwere
properly served and I expect them to appear at my office on Monday. Asforyour request for clarification from January 29, 2019,1
did not read that as wondering whether attendance was necessary. If you go back and read the subpoenas there are boxes
checked for appearance and boxes checked for bringing documents.
      Case 6:18-cv-00550-MK                          Document 25-2                  Filed 02/08/19               Page 9 of 12


I will move for sanctions against the County if these appearances are not honored. If you would like to discuss a different date, I
am amenable to that as well.


Dan


Daniel E.Thenell
Partner
12909 SW 68th Parkway, Suite 290

Portland, Oregon 97223

0: (503) 372-6450
F:(503)372-6496
www .th ene 11 la wgrou D .co m


<IMAGE.jpeg>




From: Joseph Mi 11 er<ICMil I erifflco.marion.or.us>
Sent: Thursday, February 07, 2019 10:23 AM
To: Dan Thenell <dan(a)thenelllawerouD.com>
Cc: Emerson Lenon <emerson(a)thenelllawgrouD.com>; Laura Pride <laura(S)thenelllawErouD.com>
Subject: Re: US District Court Case N. 6:18-cv-00550-MK White v City of Turner- Marion County Subpoenas


Mr. Thenell,


The subpoena was issued pursuant to FRCP 45 for production of documents, not FRCP 27 or 30. There are requirements for noticing
depositions that your subpoena did not meet. I attempted to clarify any confusion on this issue in my email of January 29, 2019 and
received no response.



Very Respectfully,




Joe Miller

Assistant Legal Counsel

Marion County Counsel

555 Court St. NESte 5242

Salem, OR 97301

T: (503)588-5220
F: (503)373-4367


* * * CONFIDENTIALITY NOTICE * * *


This e-mail may contain information that is privileged, confidential, or otherwise exempt from disclosure under applicable law. If you are
not the addressee or it appears from the context or otherwise that you have received this e-mail in error, please advise me immediately
by reply e-mail, keep the contents confidential, and immediately delete the message and any attachments from your system.




»> Dan Thenell <dan(a)thenelllawarouo.com> 2/7/2019 9:54 AM »>
She was served. It's not perpetuation depo. It's a fact depo. They all are.


Daniel E. Thenell
Partner
12909 SW 68th Parkway. Suite 290
Portland, Oregon 97223
0: (5031372-6450
F: (5031 372-6496
danOthenelllawarouD.com
www.thenelllawarouD.com




This email message may contain privileged and/or confidential information intended for the use of the person to whom it is
addressed. If the readerofthis message is not the intended recipient, or the employee, or agent responsible to deliver it to the
intended recipient, you are hereby notifiedthat any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, pleasenotify us immediately at 503-372-6450. and delete the
original message. Destroy or return any original copies to Thenell Law Group, PC,12909 SW 68th- Parkway. Suite 320. Portland.
    Case 6:18-cv-00550-MK                          Document 25-2                  Filed 02/08/19                 Page 10 of 12



On Feb 7, 2019,at 9:53 AM, Joseph Miller <JCMiller@>co.marion.or.us> wrote:


      Mr. Thenell,


      Ms. Clarkson will not be there as she was not noticed properly for a perpetuation deposition. I requested clarification on
      this issue in my email of January 29,2019.


      Very Respectfully,




      Joe Miller

      Assistant Legal Counsel

      Marion County Counsel

      555 Court St. NE Ste 5242

      Salem, OR 97301

      T: (503)588-5220
      F: (503)373-4367


      ' * * CONRDENTIALTTY NOTICE * * *


      This e-mail may contain information that is privileged, confidential, or otherwise exempt from disclosure under applicable
      law. If you are not the addressee or it appears from the context or otherwise that you have received this e-mail in error,
      please advise me immediately by reply e-mail, keep the contents confidential, and immediately delete the message and any
      attachments from your system.




      » >> DanThenell <dan(athenelllawarouD.com> 2/7/2019 9:51 AM >»
      I am still deposing Paige Monday about facts. I expect her attendance.


      Daniel E. Thenell
      Partner
      12909 SW 68th Parkway, Suite 290
      Portland, Oregon 97223
      0: (503)372-6450
      F: (5031 372-6496
      dan@thenelllawarouo.com
      www.thenelllawarouD.com




      This email message may contain privileged and/or confidential information intended for the use of the person to
      whom it is addressed. If the readerof this message is not the intended recipient, or the employee, or agent
      responsible to deliver it to the intended recipient, you are hereby notifiedthat any dissemination, distribution or
      copying of this communication is strictly prohibited. If you have received this communication in error, pleasenotify
      us immediately at 503-372-6450, and delete the original message. Destroy or return any original copies to Thenell
      Law Group, PC,12909 SW 68th. Parkway. Suite 320, Portland. OR 97223.


      On Feb 7, 2019, at 9:49 AM, Joseph Miller <JCMiller®)co.marion.or.us> wrote:


             Mr. Thenell,


            I wanted to provide with you updates and an objection regarding the Subpoenas that have been sent to
             Marion County.


             Clarkson Subpoena- Responsive documents for that subpoena were sent certified mail with the Affidavit on
             February 4th, 2019. As such, a deposition to authentic the records is not necessary.


             Hunter Subpoena- We have most of the responsive records retrieved pursuant to our January 23, 2019
             phone call, however we will need to conduct a search for emails as there maybe email correspondence
             between Lt. Hunter and your client, from her time at Turner Police Dept, that needs to be retrieved. Lt.
             Hunter will complete the affidavit so that a deposition is not necessary to authenticate records.


             Marion County Sheriff's Office Subpoena- Exhibit A of your subpoena is overly broad and due to the breadth
             of records sought provides unreasonable response time (14 days). Please identify specific MCSO personnel
            whose correspondence is sought. During our January 23,2019 phone call you stated concern that personnel
            from MCSO had contacted DPSST regarding your client. This type of more narrowly focused topic allows us
            to more precisely search for records that maybe responsive to your subpoena. lam requesting a clearer list
    Case 6:18-cv-00550-MK                        Document 25-2                 Filed 02/08/19               Page 11 of 12

            of personnel and/or topics in order to respond to your subpoena. Please provide me with clarification in
            order to avoid having to file a Motion to Quash, which by rule is due tomorrow.


            I never received a response from you regarding the Notice of Withdrawal of Motions to Quash with the
            stipulations serving as the basis to withdraw the Motions, the Draft Notice was emailed to you and your staff
            on January 29,2019. As a Third Party to this matter, it is my intention to avoid protracted and unnecessary
            discovery disputes, however I must represent my client. If we are unable to agree or finalize the
            stipulations regarding the Notice of Withdrawal of Motions to Quash then I will not withdraw the Motions to
            Quash. As I have outlined above, we are working to provide you with responsive records regarding the
            Hunter and MCSO Subpoenas, we just need the stipulations/clarifications so that everyone is clear on the
            documents being provided and to avoid future disputes/motions regarding production of documents in this
            matter.



            If you have any further questions, please do not hesitate to contact me at (503)588-5220 or via email.


            Very Respectfully,




            Joe Miller

            Assistant Legal Counsel

            Marion County Counsel

            555 Court St. NESte 5242

            Salem, OR 97301

            T: (503)588-5220
            F: (503)373-4367


            * * * CONFIDENTIALFTY NOTICE * * *


            This e-mail may contain information that is privileged, confidential, or otherwise exempt from disclosure
            under applicable law. If you are not the addressee or it appears from the context or otherwise that you have
            received this e-mail in error, please advise me immediately by reply e-mail, keep the contents confidential,
            and immediately delete the message and any attachments from your system.




      This message has been scanned for virus content by SymantecAnti-Virus, and is believed to be clean.
      Viruses are often contained in attachments- Email with specific attachment types are automatically deleted.
      If you need to receive one of these attachments contact Marion County IT for assistance.




This message has been scanned for virus content by SymantecAnti-Virus, and is believed to be clean.
Viruses are often contained in attachments- Email with specific attachment types are automatically deleted.
If you need to receive one of these attachments contact Marion County IT for assistance.




This message has been scanned for virus content by SymantecAnti-Virus, and is believed to be clean.
Viruses are often contained in attachments- Email with specific attachment types are automatically deleted.
If you need to receive one of these attachments contact Marion County IT for assistance.
           Case 6:18-cv-00550-MK                         Document 25-2                 Filed 02/08/19                 Page 12 of 12


       This message has been scanned for virus content by Symantec Anti-Virus, and is believed to be clean.
       Viruses are often contained in attachments - Email with specific attachment types are automatically deleted.
       If you need to receive one of these attachments contact Marion County IT for assistance.




This message has been scanned for virus content by Symantec Anti-Virus, and is believed to be clean.
Viruses are often contained in attachments - Email with specific attachment types are automatically deleted.
If you need to receive one of these attachments contact Marion County FT for assistance.
